Citation Nr: 1230482	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  10-04 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009  rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri, that denied the benefits sought on appeal.  The Veteran perfected a timely appeal of the decision.

The Board notes the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Any further development or adjudication of this matter should take into account this paperless claims file.


FINDINGS OF FACT

1.  A left ear hearing loss was noted on physical examination for enlistment.  

2.  The left ear hearing loss did not increase in severity during active service.

3.  A right ear hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post service year.  

4.  Tinnitus did not have its clinical onset in service and is not otherwise related to active duty.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or aggravated by active service, nor may a sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).
2.  Tinnitus was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed,  VA notified the Veteran in June 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The Board finds the June 2009 letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  Neither the Veteran nor his representative asserts there is additional evidence to be obtained.  In fact, the Veteran informed the RO in July 2009 that he had no further evidence to submit.  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  See id.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disorder shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Hearing Loss

A veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If a preexisting disorder is "noted" on entering service, the Veteran has the burden of showing an increase in disability during service.  If the Veteran meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease.  Wagner, 370 F.3d at 1096.

There is no aggravation of a preexisting disease or injury if the condition underwent no increase in severity during service on the basis of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Also, intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

Analysis

The March 1969 Report of Medical History for the examination at induction reflects the Veteran denied any history of a hearing loss.  The March 1969 Report Of Medical Examination For Induction into active service, however, reflects the Veteran manifested bilateral decreased hearing acuity.  The audiometric noted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15

25
LEFT
15
15
15

45

The Veteran's ears were otherwise assessed as normal, but the examination report reflects the examiner assigned a Physical Profile of H2, which notes the decreased hearing acuity.  The Board finds the evidence of record clearly shows the existence of a left ear hearing loss at service entry.  In light of the fact the preexisting left ear hearing loss was duly noted on the March 1969 Report Of Medical Examination, the presumption of soundness did not attach.

Service treatment records do not include any complaints of, findings, or treatment for, hearing loss.  The November 1970 Report of Medical History for the examination at separation from active service reflects the Veteran reported that he had or had had a hearing loss.  The November 1970 Report Of Medical Examination For Separation reflects the Veteran's hearing was 15/15 for the Whispered and Spoken Voice.  An assessment of 15/15 is considered normal.  The audiometric noted as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

Following his separation from active service, the Veteran applied for VA compensation.  He made no mention of hearing loss or tinnitus.  The August 1971 VA examination report reflects the Veteran did not report any complaints of auditory problems.  The examiner reported a hearing loss was not noted, and the Veteran's ears were normal, objectively.

For VA purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

An August 2009 VA examination report reflects the examiner conducted a review of the claims file as part of the examination.  The Veteran reported he worked as a tracked vehicle mechanic during his active service, and he worked for more than 30 years as a mechanic after service.  He also engaged in hunting.  The audio examination showed the Veteran's hearing manifested as follows:





HERTZ



500
1000
2000
3000
4000
AVERAGE
RIGHT
30
30
35
25
25

LEFT
30
35
70
90
80


Speech recognition in the right ear was 100 percent, and 88 percent in the left ear, both at 88 decibels.  The examiner diagnosed a mild sensorineural hearing loss right ear hearing loss with excellent speech recognition, and a mild to severe sensorineural hearing loss in the left ear with good speech recognition.  The examiner noted the Veteran entered active service with a hearing loss and was given an H2 profile.  The examiner noted there was no evidence the Veteran's hearing worsened during his active service.  As a result, the examiner opined it was not at least as likely as not that any hearing loss is related to active service.

In his notice of disagreement, the Veteran asserted his hearing loss in fact had its onset in active service, and he asked consideration of the fact he served in an artillery unit.  Contrary to the findings and notations of the 1969 medical examination at induction, on his Substantive Appeal (VA Form 9), the Veteran disputed the medical examination results and asserted his hearing was in fact good when he entered active service.

The Veteran is competent to describe problems hearing and when he noticed them. See 38 C.F.R. § 3.159(a)(2); see also Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board does not find that he can identify the presence of a hearing loss for VA compensation purposes, as even audiologists require specialized audiometric testing to diagnose hearing loss.  The Board finds the Veteran's claim that he did not have problems hearing until he began service is competent, but does not find it credible.  Audiometric testing clearly showed a hearing loss in the left ear at service entry.  On the other hand, the Veteran did not receive treatment for hearing problems in service and audiometric testing at service discharge revealed normal findings.  The Board finds the audiometric testing that was performed contemporaneous with service more credible and reliable a measuring stick of hearing capability than the Veteran's current recall of his hearing ability approximately 40 years earlier.  

As noted earlier, the Veteran's hearing was assessed as normal when he separated from service.  Based on the review of the claims file, the VA examiner at the 2009 examiner also noted normal hearing at separation.  Thus, the Board finds the Veteran has not carried his burden of showing his preexisting hearing loss increased in severity during his active service.  There is no convincing evidence that left ear hearing loss increased in severity in service or that right ear hearing loss had its onset in service.  

The Veteran also asserted that, in addition to his duties as a tracked vehicle mechanic, he also was the driver of a vehicle that was exposed to the noise of the track going over the left drive gear.  As a result, the Veteran opined his exposure to the track noise, and the noise of large vehicle engines, is the cause of his left ear hearing loss.  Further, the Veteran asserts, he was required to wear hearing protection at all times while working in his post-service job.  He has not commented on his recreational hunting.

The Board finds that determining the etiology of a hearing loss is beyond the training and experience of the average lay person.  See 38 C.F.R. § 3.159(a)(1); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau, 492 F.3d at 1377.  As a result, the Board finds the Veteran's opinion on the cause of his hearing loss is not probative on the issue.

The preexisting hearing loss did not increase in severity during active service; the August 1971 examination report notes no complaints of hearing loss or a finding to that effect; and, the examiner at the 2009 examination opined the current bilateral hearing loss is not causally related to active service.  The Veteran was aware of the compensation program in 1971 when he applied for benefits, but made no mention of auditory difficulties.  It seems reasonable that if a hearing loss had its onset in service or was aggravated in service, the Veteran would have mentioned it at the time he was filing for compensation for other disability.  Thus, the Board rejects the Veteran's assertions and finds the preponderance of the evidence is against a finding that hearing loss had its onset in service or is otherwise related to active duty.  The benefit sought on appeal is denied.

Tinnitus

The June 2009 examination report notes the Veteran reported he hears a constant, moderate non-descript sound in the left ear, which he first noticed approximately 30 years earlier.  The Veteran reported he attributed the noise in his ear to noise exposure during his active service.

The Veteran's representative correctly asserts the Veteran is competent to identify tinnitus or ringing in the ears.  The representative asserts further that the circumstances of the Veteran's service involved noise exposure.  The Board agrees with that premise, see 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(c).  Noise exposure, however, does not automatically equal causation.  The June 2009 examination report reflects the examiner opined the Veteran's tinnitus is not causally related to his active service.  The representative also asserts there is no reason to doubt the Veteran's credibility as to the existence of tinnitus in and upon his separation from service.  The Board notes the representative apparently discounts the secondary gain incentive of disability compensation.

The service treatment records do not reflect any complaint of ringing in the ears, and neither did the Veteran indicate any problems with tinnitus at service discharge.  The Veteran did not mention tinnitus when he filed his claim for compensation in 1971.  Further, the August 1971 VA examination report notes no complaint of tinnitus or ringing in the ears.  When the Veteran did complain of tinnitus on the 2009 VA examination, he estimated the time he first noted it as 30 years earlier, which would be about 8 years after service discharge.  The totality of the evidence of record convinces the Board to find the preponderance of the evidence is also against the tinnitus claim.  38 C.F.R. § 3.303.  The benefit sought on appeal is denied.
 
In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


